Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the Supplemental Amendment filed on 03/05/2021 in addition to the previously filed amendment filed on 03/02/2021:
Claims 1-15 have been examined.
Claims 1-2, 5-8 and 11-12 have been amended by Applicant.
Claims 13-15 newly added.
Claims 1-15 have been allowed.

Response to Amendment(s)
1.	Applicant’s amendments and arguments, during the Applicant-Initiated Interview on 03/04/2020, have overcome drawings objections to from the previous Office Action.

Claim Interpretation
1.	Applicant appears not to argue, in remarks filed on 03/02/2021, the claim interpretation (invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations in claims 1-2 and 9-10) from the previous office action.
	
Claim Rejections - 35 USC § 112
1.	Applicant’s amendments and argument, during the Applicant-Initiated Interview on 03/04/2020, have overcome the 112(b) or 112 2nd paragraph rejections to claims 1-12 from the previous Office Action.
	
ALLOWABLE SUBJECT MATTER
The following is an examiner’s statement of reasons for allowance: 
In performing initial search, the examiner was able to find the closest prior art of record, which is Ishii Kosei (Pub. No.: KR 101469978B1), who describes a device for automatically adjusting brightness of a display device for a car to detect a change of a pupil diameter and a sight of a driver when looking at a 

Applicant’s arguments during the applicant’s initiated telephonic interview on 03/04/2021, were persuasive. Therefore, in performing additional search in response to amended and newly added claims along with the applicant’s arguments, the examiner was able to find the closest prior art of record, which is NARUSE (Pub. No.: JP 2008170785A) taken either individually or in combination with other prior art of HYODO (Pub. No.: JP 2003260933A), KASAI (Pub. No.: JP 2009113622A), Lvovskiy (Pub. No.: US 2005/0181335A1), Holler (Pub. No.: US 2004/0165284A1), Schmid (Pub. No.: US 2014/0341589A1), Roshan (Pub. No.: US 2018/0333092A1) and Krenzer (Pub. No.: US 2017/0032214A1), who describe an image characteristic detecting unit that detects the average value of green luminance for one frame of a video signal; a pupilometry unit that measures the size of a user's pupil; a brightness control unit that controls the brightness of the display screen based on the detected average value and the measured pupil size; vehicle-mounted display device of car navigation apparatus using liquid crystal display (LCD), plasma display, electroluminescent (EL) display etc.; the possibility that the display screen becomes too bright and dazzling avoided, when the surrounding environment is dark; the possibility that the display screen is too dark and hard to see that can be prevented effectively, when surrounding environment is bright or the headlight of the oncoming vehicle enters into eye at night time.

In regards to claims 1-15, Ishii Kosei (Pub. No.: KR 101469978B1) and NARUSE (Pub. No.: JP 2008170785A) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s): 
outputting control information for controlling one of an image device and a display device, to increase the luminance of at least one display region focused on by the driver of an image of surroundings of a vehicle taken by the image device and displayed by the display device, based on the pupil diameter .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YURI KAN, P.E./Primary Examiner, Art Unit 3662